Citation Nr: 0916787	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-16 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization Office 
in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for medical expenses incurred at 
a private medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to June 
1968.

This matter arises from an April 2003 decision letter issued 
by the VA Network Authorization Office in Canandaigua, New 
York. This matter was previously before the Board and was 
remanded in September 2008.

To the extent that the Veteran may be attempting to appeal a 
denial of authorization of prospective fee-basis care, which 
is implied in a May 2004 Substantive Appeal, the Board has no 
jurisdiction over these types of determinations. See 
VAOPGCCONCL 3-95 (O.G.C. Concl. 3-95). The Board hereby 
refers this matter to the Veterans Affairs Network 
Authorization Office in Canandaigua, New York for appropriate 
action, if any.


FINDING OF FACT

The Veteran has submitted no documentation of payment for 
private medical treatment for which he is seeking 
reimbursement, or documentation of services themselves.


CONCLUSION OF LAW

The criteria to establish entitlement to reimbursement for 
private medical treatment have not been met. 38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and VA 
must assist the claimant by making reasonable efforts to 
obtain the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The notice required must be provided to the claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) and inform the 
claimant about the information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (as revised, effective May 30, 2008, 73 Fed. Reg. 
23,353-56 (Apr. 30, 2008)); Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

In this case, VA did not provide the Veteran with notice of 
VA's duties to notify and assist prior to the initial denial 
of reimbursement. However, VA did send the Veteran a letter 
in April 2004 which informed him about each of the elements 
of notice required under the governing regulation.

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error as notice was 
provided prior to the transfer and certification of the 
Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b). Moreover, after the notice was 
provided, the Veteran's claim was readjudicated in a December 
2008 supplemental statement of the case (SSOC). See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured the 
failure to afford statutory notice to the claimant prior to 
an initial rating decision by issuing a notification letter 
after the decision and readjudicating the claim and notifying 
the claimant of such readjudication in the statement of the 
case).

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices. Additionally, by way of the September 
2008 Board remand and the corresponding November 2008 VA 
letter to the Veteran requesting documentation of the 
services provided for which he was seeking reimbursement, the 
Veteran was afforded an additional opportunity to submit 
evidence in support of his claim, after receiving appropriate 
VCAA notice) and failed to do so. Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004). 

Although relevant and probative evidence is lacking in this 
instance, as explained in more detail below, the Veteran has 
been given multiple opportunities to provide such evidence 
and has failed to do so. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (the duty to assist is not a "one-way street," and 
the claimant cannot passively wait for help in those 
instances where he may or should have information essential 
for obtaining evidence).  

Claims for reimbursement of medical expenses are adjudicated 
under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728, 
depending on the facts of the claim. 

Generally, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, a 
claimant must satisfy three conditions to be entitled to 
payment or reimbursement of medical expenses incurred at a 
non-VA facility:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted. See Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003. Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  The provisions of this legislation 
became effective as of May 29, 2000. To be eligible for 
reimbursement, the veteran has to satisfy all of the 
following conditions of 38 C.F.R. § 17.1002:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available, and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  

In all cases, there must be documentation of the costs 
incurred and the nature of the services provided before a 
claim can be adjudicated.  The evidence of record in the 
instant case, however, does not include such documentation. 
The Veteran and his representative have alluded to certain 
cardiovascular medical care received at private medical 
facilities at some point in the past. However, the record 
does not include a description of the medical treatment for 
which the Veteran is seeking reimbursement, or any 
documentation of the costs incurred by the Veteran for such 
treatment.

In the September 2008 remand, the Board requested that the VA 
Network Authorization Office (NAO) contact the Veteran and 
request documentation of the medical procedures and payment 
for which he was seeking reimbursement. The record reflects 
that the NAO sent the Veteran a November 2008 letter 
requesting such documentation within 30 days, but that the 
Veteran never responded to this request. 

Without documentation of any expenses incurred by the Veteran 
or a description of the private medical services provided, 
there is no basis to approve the claim as the record lacks 
adequate documentation to determine the Veteran's eligibility 
for reimbursement. As such, reimbursement for any costs 
incurred as a result of seeking medical treatment at a 
private medical facility is denied. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Reimbursement for medical expenses incurred at a private 
medical facility is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


